Citation Nr: 0017425	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-06 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  

The record indicates that the appellant's claims folder was 
previously destroyed and that it was rebuilt, at least in 
part.  




FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant had no service as a member of the Army of 
the United States (AUS), or the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  


CONCLUSION OF LAW

The criterion of "appellant" for purposes of entitlement to 
VA benefits has not been met as a matter of law; the 
appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 
3.8, 3.9, 3.203 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In May 1957 the service department concluded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

In April 1997 the RO received a statement from the appellant 
contending that he was a former member of the United States 
Army Forces in the Far East (USAFFE) and that he was also a 
prisoner-of-war (POW) at Camp "O'donnel Capas, Tarlac" from 
August 12, 1942 to February 28, 1943.  

Enclosed with this statement was an Affidavit for Philippine 
Army Personnel.  A review of the affidavit indicates that it 
was completed by the appellant in June 1947.  

He reported in this affidavit that he was inducted in 
September 1941, was part of "M" Company, 12th Infantry, 11th 
Division, was a POW from August 1942 to February 1943, and 
was processed in June 1947.  He reported in this affidavit 
that he was attached to a guerilla unit headed by Captain 
F.M.  

In September 1997 the RO submitted a request to the United 
States Army Reserve Personnel Center (ARPERCEN) to verify the 
service of the appellant.  The RO asked to be informed if the 
evidence submitted (the affidavit) warranted a change in the 
prior negative certification.  In October 1997 ARPERCEN 
responded that the evidence submitted was insufficient to 
warrant a change in the prior March 1957 negative 
certification.  

In November 1998 the RO received a certification dated from 
October 1998.  The certification noted that the appellant was 
inducted into the USAFFE in September 1941, was processed in 
June 1947, and was a POW.  

The facts in the October 1998 certification and in the 
Affidavit for Philippine Army Personnel were restated in 
three affidavits by individuals who claimed to have known of 
and served with the appellant.  These affidavits were 
received by the RO in March 1999.  

Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).

One who has not provided evidence of valid military service, 
such as the appellant in the instant case, never attains the 
status of appellant.  Consequently, VA is not obliged to 
determine whether there exists a well-grounded claim, nor 
obliged to assist him in developing facts pertinent to his 
contentions.  Aguilar, supra.

The United States will pay compensation to any "appellant" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

The law authorizes the payment of pension to an "appellant" 
of a war who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the appellant's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991).

The term "appellant" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. 
§ 3.1(d) (1999).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991);  38 C.F.R. § 3.6 (1999).  

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits.  
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).  

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (1999).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and 

(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (1998).  However, when the appellant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall 
request verification of service from the service department.  

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis

In March 1957, the service department found that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

In the instant case, the RO forwarded the service information 
provided by the appellant to the appropriate service 
department in September 1997.  In October 1997, the service 
department stated that the evidence was insufficient to 
warrant a change in the March 1957 negative certification.  

The appellant subsequently submitted an October 1998 
certification and three affidavits which essentially re-state 
the information provided in his Affidavit for Philippine Army 
Personnel; information which has already been considered by 
the service department.  These records do not indicate any 
other basis on which to request a re-verification from the 
service department, such as a contention that the appellant 
was misidentified in the prior certification or that his name 
had been spelled incorrectly.  

The service department's determination that the appellant did 
not serve as a member of either the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, is binding upon the Board.  

The additional documents provided by the appellant do not 
include any relevant information which was not forwarded to 
ARPERCEN for verification.  

There is no additional evidence of record which would warrant 
asking the service department to verify the alleged service 
again.  Sarmiento v. Brown, 7 Vet. App. 80 (1994).  The claim 
for entitlement to eligibility for VA benefits based on 
recognized military service lacks legal merit and must, 
therefore, be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Eligibility for VA benefits is not established and the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

